Citation Nr: 1828429	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-06 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected residual scars, status post left foot surgeries (hereafter "left foot scars") prior to January 14, 2011, and in excess of an initial 10 percent disability rating thereafter.

2.  Entitlement to service connection for left wrist disorder.

3.  Entitlement to service connection for right ankle disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left biceps tear, status post left shoulder surgery (hereafter "left shoulder disability").

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right biceps tear, status post right shoulder surgery (hereafter "right shoulder disability").

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected plantar fasciitis, status post right foot surgeries, with mild degenerative changes of the first metatarsophalangeal joint, plantar heel spurs and residual scars (hereafter "right foot disability").    

7.  Entitlement to an initial compensable disability rating for service-connected lumbar spondylosis prior to September 24, 2012, and in excess of 10 percent thereafter.

8.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1990 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2012, the Veteran appeared and testified at a hearing at the RO before a Decision Review Officer.  The transcript of that hearing is associated with the claims file.

In July 2015, the Board issued a decision in which it granted entitlement to separate 10 percent disability ratings for each of the Veteran's shoulder disabilities back to the date of service connection, i.e., September 1, 2010, but denied higher disability rating for the left shoulder disability, right foot disability, and left foot scars.  The Board also denied service connection for a left wrist disorder and a right ankle disorder.  Finally, it remanded for additional development the issue of an initial increased disability rating for plantar fasciitis, status post left foot surgeries and calcaneal fracture with mild degenerative changes of the first metatarsophalangeal joint, plantar heel spurs and residual scars.  The Board also picked up and remanded for a video-conference hearing before a member of the Board (as he requested in the March 2015 VA Form 9) the issues of entitlement to an earlier effective date for the award of compensable disability ratings for lumbar spondylosis and left knee degenerative arthritis and service connection for left Achilles injury, as well as an initial increased disability rating for the left Achilles injury.  Those issues had been perfected for appeal by the filing of the Veteran's VA Form 9, but not yet certified to the Board by the RO.  However, in correspondence submitted in May 2017, the Veteran cancelled the hearing scheduled for him and withdrew his hearing request.  In addition to that, the Veteran withdrew his appeal of the remaining issues that were remanded by the Board in the July 2015 Board decision.   

Furthermore, as to the issues decided by the Board in July 2015, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In November 2017, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated that part of the Board's decision that denied higher disability ratings for the right shoulder disability, left shoulder disability, right foot disability, and left foot scars, as well as service connection for left wrist and right ankle disorders, and remanded those claims to the Board for readjudication pursuant to the JMPR.  

Finally, in March 2016, the RO certified to the Board the Veteran's appeal for the issues of increased disability ratings and earlier effective dates for lumbar spondylosis, left knee degenerative arthritis and left Achilles injury.  As previously mentioned, in its July 2015 decision, the Board had picked up the earlier effective date issues as well as the increased rating claim for the left Achilles injury.  However, the issues of increased disability ratings for lumbar spondylosis and left knee degenerative arthritis have not been addressed by the Board.

Issues 2 through 8 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his painful scars of the left foot were present at the time of his discharge from service (in other words, from September 1, 2010). 


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for left foot scars are met as of September 1, 2010.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision issued in January 2011, service connection for left foot scars was granted and a noncompensable disability rating was assigned effective September 1, 2010, the day following the Veteran's discharge from active duty.  The Veteran disagreed with the initial disability rating assigned to this now service-connected disability.  By Statement of the Case issued in November 2012, the RO awarded an increase to 10 percent effective January 14, 2011, the date of a medical statement from the Veteran's treating podiatrist in which it states that he has had multiple surgeries on his left foot and ankle and there are multiple scars at the left medial ankle and left medial hind foot that are tender to palpation.  On his VA Form 9, the Veteran argued that the 10 percent disability rating should have been assigned effective September 1, 2010, the date of the grant of service connection.  The Board agrees.

Generally, effective dates for increases are the date of claim or the date entitlement arose, which is later.  38 C.F.R. § 3.400(o)(1).  In the present case, however, the Veteran's claim for an increase is one based on an initial grant of service connection and the assignment of a disability rating.  Furthermore, the Veteran's claim for service connection was filed while he was still in service in April 2010 and, therefore, the Veteran's date of claim cannot be the effective date for this disability rating.  Rather, the effective date is the date his entitlement arose, which is the day after his discharge from service, or September 1, 2010, the date for which service connection was granted for his left foot scars.  

In making this determination, the Board acknowledges that the May 2010 VA examination upon which the initial noncompensable disability rating was assigned did not indicate that any of the scars on the Veteran's left foot were painful upon examination.   He identified three scars on the Veteran's left medial ankle, the medial aspect of the left foot and the dorsal aspect of the left heel.  However, the January 2011 statement from his treating provider states that he has multiple scars at the left medial ankle and left medial hind foot that are tender to palpation.   Giving this inconsistent evidence as to whether the Veteran's two scars on the medial aspects of the left ankle and left foot are painful upon examination, the Board resolves reasonable doubt in the Veteran's favor and finds that a 10 percent disability rating is warranted as of September 1, 2010, the date that service connection was assigned for the Veteran's left foot scars.  The Board finds that this is a full grant of the benefit sought on appeal as this is the remedy sought by the Veteran in his appeal as stated in his VA Form 9.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (A Veteran may limit an appeal as they wish.); A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  For the above, reasons, the Veteran's appeal is granted.

ORDER

Entitlement to an effective date of September 1, 2010, for the award of a 10 percent disability rating for service-connected left foot scars is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand of the remaining issues on appeal is warranted for the following reasons.  

As mentioned in the Introduction section of this decision, the Board issued a decision in July 2015 denying claims for service connection for left wrist and right ankle disorders and higher initial disability ratings for his service-connected bilateral shoulder disabilities and right foot disability.  He appealed those claims to the Court and they were remanded pursuant to a JMPR in November 2017.  

In the JMPR, the parties agreed that VA failed to meet its duty to assist the Veteran by obtaining both private and government treatment records.  The private treatment records are in-service treatment records related to physical therapy that the Veteran received at a Dutch facility while serving abroad.  The parties agreed that VA failed to notify the Veteran that he had to provide a release for these records so that VA could obtain these private treatment records.  Thus, on remand, such notice should be sent to the Veteran and he should be requested to provide a release for these records and any other treatment records from private medical care providers he may have seen while serving overseas.  

In addition, the parties agreed that VA failed to obtain post-service government treatment records from Fort Bragg where the Veteran had identified at his May 2012 DRO hearing he had been receiving treatment as a retiree since he left active service.  He also advised a September 2012 VA examiner that he used orthotics provided by a military podiatrist.  However, no records from the medical facilities at Fort Bragg in North Carolina have been associated with the Veteran's claims file.  Furthermore, the parties agreed that, at the May 2012 hearing, the Veteran also testified that he had right shoulder surgery while on "terminal leave" in 2010, which he also reported to the September 2012 VA examiner; however, there is no records in the claims file of a 2010 right shoulder surgery at Fort Bragg.  Based upon these findings, the Board finds that remand is warranted to obtain the Veteran's treatment records from the medical facilities at Fort Bragg, North Carolina from September 2010 to the present, as well as the records of any surgery in 2010 performed on the Veteran's right shoulder.

Furthermore, as the Veteran's claims for higher disability ratings for his bilateral shoulder disabilities, the parties agreed that the Board failed to provide adequate reasons and bases as to how the September 2012 VA examination was adequate when the examiner did not discuss whether the ranges of motion were obtained on active or passive emotion, or on weight-bearing or non-weight bearing.  In other words, the parties essentially found that the examination was not compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).   The Board agrees and, therefore, finds that remand of these claims for a compliant exam is warranted.  The Board further finds this applies to the right foot disability as well.

The final thing that the parties agreed to is that the Board failed to address whether a hearing before a Veterans Law Judge was necessary pertaining to all issues, not just those that were remanded for a hearing in the July 2015 remand.  After reviewing the claims file, the Board finds that there was no error in the July 2015's decision of what issues to remand for a hearing.  The February 2015 Statement of the Case and subsequent VA Form 9 submitted by the Veteran in March 2015, in which he requested a Board video-conference hearing, did not relate to all the issues on appeal at that time as stated in the JMPR.  The issues listed in the February 2015 Statement of the Case were as follows:  (1) evaluation of status post left Achilles injury with lengthening and repeat plantar fascial release and fusion (claimed as left ankle  condition), currently 0 percent disabling effective September 1, 2010 and 10 percent disabling effective September 24, 2012; 2. Evaluation of lumbar spondylosis (claimed as lumbar spine), currently 10 percent disabling effective September 24, 2012; and 3. Evaluation of left knee degenerative arthritis (claimed as left knee condition), currently 10 percent disabling effective May 14, 2012.  Therefore, the March 2015 VA Form related to those issues on appeal.  
As to the issues decided in the July 2015 decision, they were adjudicated in a February 2013 Statement of the Case to which the Veteran perfected his appeal by filing a timely VA Form 9 in March 2013.  On this VA Form 9, he specifically checked "I DO NOT WANT A BVA HEARING."  Consequently, the Veteran did not request a Board hearing as to the issues of increased disability ratings for his bilateral shoulder disabilities, right foot disability, and left foot scars, as well as service connection for left wrist and right ankle disorders as the Veteran's appeal as to those claims was perfected in the March 2013 VA Form 9, not the March 2015 VA Form 9.  Moreover, at no time thereafter did the Veteran express his desire to have a hearing as to these issues.  Thus, although the Board may have been clearer in its July 2015 decisions as to why it was not providing a hearing as to these issues, there clearly was no due process violation in not doing so because the Veteran never requested a hearing.  

The Board notes that the Veteran did perfect appeals on the issues listed in the February 2015 Statement of the Case of increased rating claims and earlier effective date claims as to his lumbar spondylosis, left knee degenerative arthritis and left ankle disability for which he requested a hearing on in his March 2015 VA Form 9.  This is evidenced by the RO's certification (VA Form 8) of these issues to the Board in March 2016, which was after the Board's July 2015 decision.  However, as previously discussed, the Board only picked up the earlier effective date claims and the claim for an increased disability rating for the left ankle disability and remanded those issues for a Board hearing.  The Board did not, however, pick up the increased rating claims for the lumbar spondylosis and left knee disability and those claims appear to remain pending on appeal at this time.

However, in correspondence received in May 2017, the Veteran submitted a withdrawal of his hearing request and his hearing was cancelled.  Likewise, the Board finds that no hearing is necessary for the two remaining IR issues because the withdrawal of the hearing request would also relate to those issues as well.  

In addition, in the May 2017 correspondence, the Veteran submitted a withdrawal of his appeal.  Specifically he stated that "I hereby withdraw my request for a hearing ... as well as any pending appeals" (emphasis added).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  If the appeal involves multiple issues, the withdrawal must list the issues withdrawn from the appeal.  38 C.F.R. § 20.204 (b)(1).  The Veteran's withdrawal did not list the specific issues he wished to withdraw although he had multiple issues pending at the time.  The RO accepted it as to the issues pending before it on remand from the Board, which was a reasonable interpretation and one the Veteran did not disagree with at the time.  However, it appears that both the RO and the Veteran were not aware of these two outstanding issues pending on appeal from the March 2016 VA Form 8 for increased disability ratings for his lumbar spondylosis and left knee degenerative arthritis.  Thus, the Board is not willing to relate the withdrawal to those issues and is remanding them for the RO to clarify with the Veteran whether he wishes to proceed with those two appeals.

Finally, the Board finds that additional development needs to be accomplished to afford the Veteran a fair and complete adjudication of his claims.  The Veteran contends that he has deformation of the right ankle bone that is related to an in-service injury that occurred when he was in jump school and he had a hard landing during a parachute jump in which he severely sprained his ankle.  See May 2012 DRO hearing testimony.  Although the Veteran did not specify (at the hearing) the year that this event occurred, he reported at the VA examinations that it occurred in 1997, when he was in jump school.  He also reported at the September 2012 VA examination that he used a brace for a few weeks.  

A review of the Veteran's service treatment records do not contain any specific records showing treatment for a right ankle sprain, although they do contain a 1995 treatment note (the rest of the date is unreadable) showing the report of a history of an "ankle sprain."  (This is a Screening Note of Acute Medical Care from the 3rd Brigade, 24th Infantry Division, Clearing station at Fort Benning, Georgia.)  Again the Board acknowledges that, at the May 2010 VA examination and May 2012 hearing, the Veteran reported having sprained both ankles, so it is unclear which ankle this notation in the service treatment records is related to.  Furthermore the Veteran reported at both VA examinations that the injury to his right ankle occurred in 1997, although it appears that his memory is off given this treatment note.  The Veteran reports his injury occurred during jump school and this 1995 treatment note indicates treatment was given at Fort Benning, where the Army has its Airborne School (otherwise known as "jump school").  Furthermore, there does not seem to be any treatment records from 1997, but an audiogram from August 1996 indicates it was given at Fort Campbell, Kentucky.  Hence, based on the facts as shown in the service treatment records, the Board finds it highly likely that the Veteran was at Fort Benning in "jump school" in 1995 rather than 1997 as he reported.  Thus, giving the Veteran the benefit of the doubt, this record would at least appear to corroborate his report of having a right ankle sprain during service.

However, the question remains whether the Veteran has a current disability of the right ankle.  He contends he has a visible deformation of the right ankle as a result of this in-service injury, but neither VA examiner has commented on that or found that there is any functional impairment resulting therefrom.  This question also remains with regard to the Veteran's claimed left wrist disorder for which he contends is the result of injury in service (although his report of such injury has been inconsistent between the May 2010 VA examination, the May 2012 DRO hearing, and the September 2012 VA examination). 

The Board notes that, in a recent decision, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) overruled VA's longstanding position that "pain, standing along, cannot be a disability" in certain circumstances.  In Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), which was just issued April 3, 2018, the Federal Circuit Court held that the Veterans Court erred (and thus the Board) as a matter of law in finding that the appellant's pain alone, absent a specific diagnosis of or otherwise identified disease or injury, cannot constitute a disability under 38 U.S.C. § 1110.  In doing so, it did not hold that a veteran could demonstrate service connection simply by asserting subjective pain, but rather, to establish a disability for service connection purposes, the veteran must show that his or her pain reaches the level of a functional impairment of earning capacity.  Id at *21.  

Consequently, the Board finds that remand for new VA examination is warranted for the Veteran's contentions to be addressed.  In addition, the examiner should be sure to address whether the Veteran's pain, if any, in his right ankle and left wrist causes him any functional impairment, especially whether his pain, even if not due to a diagnosable or identifiable disorder, has a functional impact on the Veteran's ability to perform work-related activities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him clarify whether he intended to include the issues of entitlement to increased disability ratings for lumbar spondylosis and left knee degenerative arthritis as part of the withdrawal he submitted in May 2017 or he wishes to proceed to adjudicate his appeal of those issues.  If the Veteran wishes to continue his appeal, then any necessary additional actions should be taken to comply with VA's duty to assist prior to returning these issues to the Board for further appellate review.

2.  Obtain the Veteran's treatment records from the medical facilities at Fort Bragg, North Carolina, from September 2010 to the present.

3.  Advise the Veteran that, in order for VA to obtain treatment records from any private medical care providers who treated him during his active duty, he must provide a completed release form to VA adequately identifying the providers (including names and adequate contact information) and the dates of treatment.  If he provides such a release for any private medical care providers, the identified records should be requested.  A negative response should be requested if records are not available and an explanation as to why such records cannot be provided would be helpful.  The Veteran and his representative should be advised of any records not attainable.

4.  After all additional documentary evidence has been obtained and associated with the claims file, schedule the Veteran for appropriate VA examinations related to his claims to determine the current severity of his service-connected right shoulder disability, left shoulder disability, and right foot disability; as well as to determine the nature and cause of any current left wrist disorder and right ankle disorder.  The VA examiner should review the Veteran's claims file and conduct any necessary diagnostic tests and/or studies.

As to the Veteran's claimed right ankle disorder and left wrist disorder, after examining the Veteran and conducting any necessary diagnostic testing, the VA examiner should render a diagnosis of all current disorders found on examination.  For each disorder identified on examination, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder is related to an injury, disease or event incurred during the Veteran's active military service.  

If there is no identifiable disease or injury found but there are subjective reports and/or objective findings of pain on examination, the examiner should consider and comment whether the Veteran's pain causes functional impairment of earning capacity (i.e., that impacts his capacity to perform work-related activities).  If so, then the examiner shoulder render an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that Veteran's pain and functional impairment is related to an injury, disease or event incurred during the Veteran's active military service.  

In rendering the requested opinions, the examiner should consider and discuss the Veteran's contentions as reported in the May 2010 VA examination, the May 2012 DRO hearing and the September 2012 VA examination (and any new contentions submitted after this remand); as well as the in-service treatment records showing the report of an "ankle sprain" in 1995 (please NOTE that the Board has resolved reasonable doubt in the Veteran's favor and finds that this record DOES show that the Veteran sustained a right ankle sprain in service); the treatment in service for tendonitis of the elbows and the left little finger (but not necessarily the wrists as contended by the Veteran); and any post-service treatment that may be in the records from Fort Bragg.  The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

With regard to the examinations for the bilateral shoulder disabilities and the right foot disability, all indicated tests should be performed.  The examiner is requested to delineate all symptoms associated with, and the current severity of, each disability.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral shoulders and right foot in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination reports from May 2010 and September 2012 and provide a retrospective opinion that identifies the range of motion of the Veteran's bilateral shoulders and right foot in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  



The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


